Title: To Thomas Jefferson from Robert Clinton, 10 August 1793
From: Clinton, Robert
To: Jefferson, Thomas


St. Eustatius, 10 Aug. 1793. Clarkson having deputed him to act as consul during the President’s pleasure, and his absence, and several American citizens having applied to him for consular acts, he has thought it prudent, because of the interim governor’s refusal to recognize Clarkson as consul or to look at Clarkson’s deputation, to evince a respect for the laws of Holland and guard against suits by disappointed applicants by obtaining the enclosed opinion of an eminent Dutch lawyer and former fiscal affirming the propriety of his exercising his consular office as far as it relates to facilitating the business of American citizens with the United States and with each other. He also encloses a copy of the certificate that in a few instances he has issued at the request of masters of American vessels who have taken on freight here for Europe and have not had an opportunity to apply for sea passes in the United States since the maritime war began, and of another that, in order to ensure their safe navigation, he has issued to American vessels with proper sea passes that have discharged their cargoes and loaded West Indian produce for Europe not mentioned in those passes. 14 Aug. Since writing the above he granted the application of Captain Frederick William Callahan of the brigantine Julius Pringle of Charleston for the second kind of certificate, affixing it with his seal to Callahan’s pass. Interim governor Joannes Runnels removed the certificate from the pass, summoned and then rebuked him “in Language of Gross abuse and invective” for acting as consul, ordered him in the presence of his second in command, Jacobus DeWindt, not to do so in any way, declared that he would prosecute him for having received the oaths of American citizens relating to their affairs and granted them  certificates, and detained as evidence against him his certificate to Callahan. The brigantine left without the certificate, and on the 12th he refused to comply with a subaltern militia officer’s summons to do duty as a private.
